Citation Nr: 0738496	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, secondary to the veteran's service-
connected left ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a 
herniated disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1966 until April 
1970, and from September 1970 until December 1987.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In November 2006, following certification of the appeal to 
the Board, additional evidence was received.  Such evidence 
was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration. 


FINDINGS OF FACT

1.  In an unappealed September 2001 rating decision, the RO 
denied service connection for a left knee disability on a 
secondary basis.

2.  The evidence added to the record since September 2001, 
when viewed by itself or in the context of the entire record, 
does not raise a reasonable possibility of substantiating the 
claim.

3.  Throughout the rating period on appeal, the veteran's 
lumbar spine disability has been productive of complaints of 
pain; objectively, there is some limitation of motion, 
additionally affected during times of flare-up, but no 
showing of favorable ankylosis of the entire thoracolumbar 
spine and no demonstration of incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
left knee disability claimed as secondary to a service-
connected left ankle disability, is final.  38 U.S.C.A. 
§§ 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the September 2001 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection a left 
knee disability, claimed as secondary to a service-connected 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  The criteria for a rating in excess of 20 percent for a 
herniated disc of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
(DC) 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim based on new and material evidence, 
the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Veterans Claims Court clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the appellant on 
October 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in October 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim based on 
new and material evidence and of the appellant's and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
Specifically, the RO letter noted above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Next, although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2005 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the claim for an increased rating, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in February 2004, addressing all four notice 
elements, and was sent prior to the initial RO decision in 
this matter.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content with respect to both issues on 
appeal.

With respect to the Dingess requirements, the veteran was not 
informed as to the law pertaining to disability evaluations 
and effective dates in relation to his underlying service 
connection claim for the left knee.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, regarding the increased rating issue, it is 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his claim; however, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Nonetheless, any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied. 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's service medical records.  Also of record are post-
service reports of VA and private treatment and examination.  
Furthermore, the veteran has submitted statements in support 
of his claim.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning now to the merits of the veteran's claims, the Board 
has reviewed all of the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  New and Material Evidence to Reopen a Left Knee Disorder

The veteran is claiming entitlement to service connection for 
a left knee disability.  The Board observes that a rating 
decision denying a secondary service connection for a left 
knee disability was issued in September 2001.  The veteran 
did not appeal that decision and it became final.  See 
38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to the left knee is whether new and material 
evidence has been received to reopen the claim.  Moreover, 
the Board notes that from a reading of the March 2005 
statement of the case, the RO appears to have reopened the 
claim.  

However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim in December 2003, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final 
September 2001 rating action, denying the veteran's claim of 
entitlement to service connection for a left knee disability 
secondary to his service-connected left ankle disability, 
included service medical records, VA and private treatment 
and examination reports, lay statements and documents from 
the Social Security Administration.  

The service medical records showed treatment for left knee 
complaints in August 1973.  A September 1973 treatment note 
indicated that the left knee felt better and no subsequent 
complaints or treatment were indicated.  All in-service 
examinations showed normal findings and the veteran 
consistently denied trick or locked knee in reports of 
medical history.  Following service, a VA examination in 
February 1988 did not reveal any left knee symptomatology, 
and x-rays were normal.  

Private records in 2001 revealed left knee complaints and 
contained a diagnosis of possible mild chondronmalacia.  An 
August 20001 VA examination included an assessment of mild 
degenerative changes in the left knee.  The VA examiner 
opined that it was "more likely than not the ankle condition 
is secondary to the . . . left knee condition."  He made no 
finding that the reverse was true, i.e. that the knee 
disorder was causally related to the left ankle.  

Based on the evidence as detailed above, the RO denied the 
veteran's secondary service connection claim.  It was found 
that the evidence failed to support a finding that the 
veteran's current left knee problems were due to the service-
connected left ankle disability.  

Evidence added to the record since the time of the last final 
denial in September 2001 includes VA clinical records dated 
in 2004.  Such reports continued to reflect treatment for 
chondromalacia of the left knee, but did not address the 
etiology of the left knee symptoms.  

Further, in a February 2005 VA examination, the examiner 
concluded that the veteran's left knee arthritis was not 
caused by or the result of his service-connected left ankle 
disability.  This evidence was not previously before agency 
decisionmakers and is not cumulative or redundant of evidence 
associated with the claims folder in 2001.   Therefore such 
evidence is new as contemplated by 38 C.F.R. § 3.156(a).  

However, although the February 2005 VA examination report 
addresses the relationship between the current knee problems 
and the veteran's service-connected left ankle disability, 
such evidence is not material under 38 C.F.R. § 3.156(a) 
because it does not raise a reasonable possibility of 
substantiating the claim.  Indeed, the negative etiological 
opinion in February 2005 clearly does not support the claim 
of service connection.  Rather, it has the opposite effect.

Based on the foregoing, the provisions of 38 C.F.R. 
§ 3.156(a) have not been satisfied.  Accordingly, the 
veteran's application to reopen a claim of entitlement to 
service connection for a left knee disability secondary to 
the veteran's service-connected left ankle disability is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The veteran is claiming entitlement to an increased rating 
for a herniated disc of the lumbar spine.  His request for an 
increase was received in December 2003.  Moreover, 38 C.F.R. 
§ 4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider any clinical 
records dated prior to December 2003 which are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for a herniated disc of the 
lumbar spine with painful and limited motion pursuant to DC 
5243.  In order to be entitled to the next-higher 40 percent 
rating, the evidence must show favorable ankylosis of the 
entire thoracolumbar spine.

The Board finds that the evidence does not support a 40 
percent rating under DC 5243 based on the orthopedic 
manifestations of the veteran's low back disability.  Indeed, 
the veteran's March 2004 VA examination revealed forward 
flexion of the lumbar spine from 0 to 95 degrees.  He had 
extension from 0 to 15 degrees.  Lateral bending was to 25 
degrees and rotation was 20 degrees to each side.  There was 
no finding of ankylosis.  No other evidence of record 
establishes favorable ankylosis of the lumbar spine.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the March 2004 VA examination report 
reflected the veteran's complaints of low back pain.  He 
rated his pain at 9 out of 10 in intensity, elevating closer 
to 10/10 in times of flare up.  The VA examiner believed that 
with flare-ups, the veteran would lose an additional 25 top 
30 percent of range of motion.  Further, an earlier July 2002 
letter written by a VA physician indicated that the veteran 
was experiencing severe recurrences of intervertebral disc 
syndrome.  Lumbar nerve block treatment was seen in 2004 and 
2006, and such records reflect further complaints of low back 
pain.  

However, despite such complaints and findings, the overall 
evidence does not reveal a disability picture most nearly 
approximating the criteria for a 40 percent evaluation under 
the general rating formula.  Indeed, even considering 
additional functional limitation due to pain and weakness, 
there is no showing of disability comparable to favorable 
ankylosis of the entire thoracolumbar spine.  

In sum, there is no basis for a rating in excess of 20 
percent under the general rating formula for diseases and 
injuries of the spine for any portion of the rating period on 
the appeal.  Indeed, the Board has considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence demonstrates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating applies 
where the evidence shows incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  

Note (1) to DC 5243 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5243.  As such, DC 5243 cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned a 
separate 10 percent evaluation for radiculopathy associated 
with his lumbar spine herniated disc pursuant to DC 8520.  
Under that code section, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must show moderate incomplete paralysis of the 
sciatic nerve.  

The Board finds no support for assignment of a 20 percent 
evaluation for the neurologic manifestations of the veteran's 
low back disability.  In so finding, it is noted that a 
December 2003 VA outpatient treatment report reveals 5/5 
motor strength, with normal tone and muscle bulk.  While 
there was decreased sensation to pinprick in the left and 
right S1 dermatome, vibration and position sense were normal.  
VA examination showed decreased sensation of the right leg, 
with 5/5 lower extremity strength.  Most recently, a 
September 2006 VA clinical record revealed a positive 
straight leg raise on the right.  

The Board finds that the above evidence reveals no more than 
mild neurologic manifestations of a low back disability.  The 
findings indicated above have been contemplated by the 10 
percent rating assigned throughout the rating period on 
appeal and do not warrant a higher evaluation.  The Board has 
considered whether staged ratings are appropriate, but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).  

In addition, the Board has considered the veteran's 
statements regarding his service-low back disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

In conclusion, there is no basis for a rating in excess of 20 
percent for the orthopedic manifestations of a low back 
disability for any portion of the rating period on appeal.  
Additionally, there is no basis for a rating in excess of 10 
percent for the neurologic manifestations of a low back 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disability, secondary to the 
veteran's service-connected left ankle disability, is denied.

Entitlement to a rating in excess of 20 percent for a 
herniated disc of the lumbar spine is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


